The petition filed in behalf of Floyd Heytz alleges, in substance, that he is unlawfully restrained of his liberty by R.L. McAfee, chief of police of the city of Muskogee, in the city jail of said city by virtue of an alleged judgment of Fred S. Zick, judge of the city court of Muskogee, on a charge of vagrancy, and sentenced to pay a fine of $19. It is further alleged that he is insane, and that he was adjudged insane on January 16, 1920, as evidenced by the certificate of the court clerk of Muskogee county hereto attached. Upon the hearing the writ was denied on the ground that the facts alleged are not sufficient to warrant the issuance of the writ.